CROCKETT, J.
— It appears from the complaint that the trustee, Mowe, had authority to sell the trust property for the payment of the trust debts; and that in the due execution of the trust he sold the land specified in the complaint to the defendant Carroll. It is not alleged that the trustee exceeded his powers, or that the sale was for an inadequate price, or was in any respect unfair or fraudulent. The effect of the sale was to vest the title in Carroll, discharged of the trust. The sale from Carroll to Martin is not alleged to have been in any respect fraudulent; and as the title was fairly in Carroll discharged of the trust, it is not perceived what interest the plaintiff had in any disposition Carroll might see fit to make of it. If Martin purchased it, with the understanding that Sheldon or his wife might have the benefit of any advance there might be in the value of the property, the plaintiff was not thereby injured; because the land, by reason of the sale to Carroll, was exonerated from the trust; and the plaintiff had no longer any interest in it. If Martin had chosen to do so, no reason is perceived why he might not have given the land or its proceeds to Mrs. Sheldon, or sold and conveyed it to her. The plaintiff, in that event, could have asserted no interest in or lien upon the fund, by virtue of the trust deed; for the reason that the trustee had already exhausted his functions under the deed, and the title had passed to Carroll discharged from the trust. If the plaintiff claims that the land or its proceeds is subject to her debt, because, under the arrangement with Martin, Sheldon and his *548wife are the beneficiaries of the fund, and that as a general creditor, without reference to the trust deed, the plaintiff! has the right to have the property of the judgment debtors applied to the satisfaction of her judgment, no ground is stated in the complaint for equitable relief. If the. judgment debtors had any property subject to the judgment, she had a sufficient remedy at law, either by a sale of the property under the execution, or by proceedings supplementary to execution. In any view we are able to take -of the complaint, we think it exhibits no cause of action,- and that the court properly entered a judgment for the defendants on the pleadings.
Judgment affirmed.
We concur: Rhodes, J.; Sanderson, 'J.; Sawyer, C. J.